DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 June 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
In claim 1, line 3, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 1, line 4, --the-- should be added before “predicted” (to imbue proper antecedent basis practice).
In claim 1, line 5, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 1, 2nd to last line, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claims 2-13, “A” should be changed to --The--.
In claim 3, line 2, “loading” should be changed to --loadings--.
In claim 4, line 2, “loading” should be changed to --loadings--.
In claim 5, line 2, “loading” should be changed to --loadings--.
In claim 7, line 2, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 10, line 2, --the-- should be added before “flap” (first instance; to imbue proper antecedent basis practice).
In claim 11, “system model describes” (line 1) should be changed to --description of the-- and “as” (line 2) should be changed to --is-- (to imbue proper antecedent basis practice).
In claim 11, lines 2-3, “, and wherein predicting flap loading on the blade comprises predicting thrust force over the prediction horizon” should be deleted (since it is duplicative of antecedent limitations).
In claim 14, line 8, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 14, line 10, --the-- should be added before “predicted” (to imbue proper antecedent basis practice).
In claim 14, line 11, “define” should be changed to --defining--.
In claim 14, line 11, --the-- should be added before “flap” (2nd instance; to imbue proper antecedent basis practice).
In claim 14, 3rd to last line, “optimise” should be changed to --optimising-- or                     --optimizing--.
In claim 14, 2nd to last line, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 15, line 8, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 15, line 9, --at least one-- should be added before “blade”.
In claim 15, line 10, --the-- should be added before “predicted” (to imbue proper antecedent basis practice).
In claim 15, line 11, “define” should be changed to --defining--.
In claim 15, line 11, --the-- should be added before “flap” (2nd instance; to imbue proper antecedent basis practice).
In claim 15, line 11, --at least one-- should be added before “blade”.
In claim 15, 3rd to last line, “optimise” should be changed to --optimising-- or                     --optimizing--.
In claim 15, 2nd to last line, --the-- should be added before “flap” (to imbue proper antecedent basis practice).
In claim 15, last line, --at least one-- should be added before “blade”.
In claim 16, “system model describes” (line 1) should be changed to --description of the-- and “as” (line 2) should be changed to --is-- (to imbue proper antecedent basis practice).
In claim 16, line 2, --at least one-- should be added before “blade” (first instance).
In claim 16, lines 2-3, “, and wherein predicting flap loading on the blade comprises predicting thrust force over the prediction horizon” should be deleted (since it is duplicative of antecedent limitations).
In claim 17, line 2, --the-- should be added before “flap” (first instance).
In claim 17, line 2, --at least one-- should be added before “blade” (first instance).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception(s) without significantly more. 

Step 2A, prong 1 - claim 1 recite(s) “using the predicted flap loading in a cost function, and optimizing the cost function subject to the constraint to determine at least one control output to control flap loading on the blade” (note: “to control flap loading on the blade” is considered to be an intended use of “control output” and not a realization of a step of the claimed method), which is a judicial exception since it is a mathematical concept (i.e., a mathematical calculation - see MPEP 2106.04(a)(2)(I)(C) stating “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping” and “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation).
Step 2A, prong 2 and Step 2B - claim 1 does not include limitations that integrate the judicial exception into a practical application and/or include additional elements that results in significantly more than the judicial exception:
-the pre-solution activity recited as “defining a system model…”, “predicting a flap loading…”, “determining a dynamic flap loading limit…”, and “defining a constraint” amount to mere mathematical concepts serving as pre-cursors to the above identified judicial exception and, thus, does not impose any meaningful limits on the judicial exception or amount to significantly more (see MPEP 2106.04 II-B”);
A similar analysis applies to claim 14, with further indication that the additional limitations of “A controller… comprising: an input/output interface; a memory…; a processor” do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they amount to mere instruction to implement the judicial exception on a computer (see MPEP 2106.05(f)).
A similar analysis applies to claim 15, with further indication that:
-the additional limitation of “a controller” does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception since it amounts to mere instruction to implement the judicial exception on a computer (see MPEP 2106.05(f));
-the recited additional elements of “a tower”, “a nacelle”, “a rotor” do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely link the judicial exception to a technological environment (see MPEP 2106.05 (h)), and such elements are well-known components of a wind turbine.
The limitations of claims 2-13, 16, and 17 do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception since they merely relate to details of at least one antecedent mathematical concept. In regards to claim 12, it is noted that the limitations therein are considered to specify an intended use of “the at least control output” and, thus, do not result in a positive recitation of “controlling pitch of the blade”.
Accordingly, claims 1-17 are not patent eligible.
In order to overcome these rejections, the Office suggests adding --using the at least one control output to control the pitch of the blade-- to the end of claims 1 and 14 and adding --using the at least one control output to control the pitch of the at least one blade-- to the end of claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-17 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a system model” and/or “predicting flap loading on the blade over a prediction horizon using the system model” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I) (emphasis added in bold formatting):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, par. [0018] states “predicting flap loading on the blade comprises predicting thrust force over the prediction horizon” (similarly in par. [0048]). In the context of a wind turbine, “thrust force” is the result of environmental conditions (i.e., properties of the ambient air), which are highly chaotic and inherently unpredictable, and the originally filed disclosure is silent as to how predictions of future flap loading are and/or can be made by the system model. Due to identical instances, this rejection also applies to claims 14 and 15. Due to dependency, this rejection also applies to claims 2-13, 16, and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745